— In a claim for damages resulting from a condemnation, the defendant Power Authority of the State of New York appeals from an additional judgment of the Court of Claims (McCabe, J.), dated July 27, 1990, which awarded the claimant an additional allowance of $34,310.53 based upon attorneys’ fees, appraisal fees, and other necessary disbursements.
Ordered that the additional judgment is modified, on the facts, by reducing the additional allowance to the sum of $23,388.53; as so modified, the additional judgment is affirmed, without costs or disbursements.
In a separate appeal, this Court modified the underlying condemnation award by reducing it to $61,801, representing direct damages (see, Zappavigna v State of New York, 186 AD2d 557 [decided herewith]). Notwithstanding the reduction in damages, we find that the award was substantially in excess of the Power Authority’s initial offer of $35,500, and that the fees and disbursements were actual and necessary to obtain just compensation (see, EDPL 701; Matter of New York City Tr. Auth. [Superior Reed & Rattan Furniture Co.], 160 AD2d 705). Our modification of the additional allowance reflects the reduction in counsel fees (based upon the contingency agreement between the claimant and his attorney) resulting from our modification of the underlying damage award. Mangano, P. J., Harwood, Miller and Santucci, JJ., concur.